Citation Nr: 0114953	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for perifolliculitis 
capitis with keloid formation, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision.  

Correspondence received from the veteran reflects his 
intention to pursue the claim for service connection for a 
nervous disorder.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Perifolliculitis capitis with keloid formation is 
currently manifested by painful residual scars on the scalp, 
without evidence of active lesions.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for perifolliculitis capitis with keloid formation have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.118, Code 7806 (2000).  

2.  The criteria for a separate 10 percent rating for tender 
scars on the scalp have been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.14, 4.25, 4.118, Code 7804 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's pertinent VA outpatient 
treatment records have been retrieved.  Although the October 
1999 VA examination made reference to treatment records dated 
in 1995 through 1997, some of which are not of record, it is 
important to note that the veteran's description of 
disability and the reported findings would not be indicative 
of disability warranting a rating higher than 10 percent.  
Moreover, it is important to note that we are dealing with a 
June 1999 claim for an increased rating.  Thus, for the 
purposes of the current claim, current disability would be 
the most probative information.  Fortunately, the recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  
The statement of the case and supplemental statements of the 
case advised the veteran of the pertinent law and regulations 
as well as the bases for a grant of the next higher 
evaluations for his service-connected perifolliculitis 
capitis with keloid formation.  

Likewise, the veteran, in an August 2000 letter, was advised 
that he could submit additional evidence within a 90-day 
period from the date of that letter and that such additional 
evidence should be accompanied by a statement of good cause.  
However, the veteran has not identified additional relevant 
evidence that has not already been sought and associated with 
the claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for perifolliculitis capitis with keloid formation in an 
October 1965 rating decision.  An evaluation of 10 percent 
was assigned effective July 26, 1965.  This is the veteran's 
current rating, and that rating is protected.  
38 C.F.R. § 3.951.  

When an unlisted condition is encountered, as in the 
veteran's case, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical locations are closely 
analogous.  38 C.F.R. 4.20.  Perifolliculitis capitis with 
keloid formation may be rated analogously with eczema.  A 10 
percent rating is applicable for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  

Reports of recent evaluation and treatment show disablement 
consistent with a 10 percent rating.  The veteran has not 
alleged or demonstrated the constant exudation or itching, 
extensive lesions or marked disfigurement that would satisfy 
the criteria for a 30 percent rating.  38 C.F.R. § 4.118, 
Code 7806.  The October 1999 VA examination report showed no 
active lesions.  

Nonetheless, a separate 10 percent rating for a tender scar 
is supported by the clinical data on file.  Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  In Esteban, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) ruled that the veteran, 
who had residuals of injury to the right side of his face, 
was entitled to separate ratings for disfigurement, a painful 
scar and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under DC 7804 and a third 10 
percent rating for facial muscle injury interfering with 
mastication under DC 5325.  The Court found that the critical 
element was that none of the symptomatology for any one of 
these three manifestations was duplicative of or overlapping 
with the symptomatology of the other two conditions.  
Instead, each was separate and distinct in nature. Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

In the veteran's case, the service-connection disability is 
currently at an evaluation of 10 percent under the provisions 
of 38 C.F.R. Part 4, Code 7806, which focus the degree of 
itching, exfoliation, disfigurement and extensiveness of skin 
condition.  I find that the veteran has a painful scarring in 
addition to these manifestations.  The report of the October 
1999 VA examination shows that the veteran had multiple 
tender scars on the scalp associated with his service-
connected perifolliculitis.  Thus, as a matter of law, the 
veteran is entitled to a separate rating of 10 percent rating 
for tender and painful scars under 38 C.F.R. § 4.118, Code 
7804 (2000).  I reach this determination, finding that, as in 
Esteban, the veteran's painful scars are separate and 
distinct conditions and not duplicative or overlapping.  As 
such the assignment of an separate 10 percent rating is not 
contrary to the rules prohibiting pyramiding, embodied in 38 
C.F.R. § 4.14.  

When the Board addresses a question that has not been 
addressed by the RO, as in this case, it must consider 
whether the claimant has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  However, in light of the 
favorable outcome, the Board concludes that the veteran has 
not been prejudiced by its decision.  Moreover, the 10 
percent rating assigned under Diagnostic Code 7804 is the 
sole rating provided for tender and painful scars; there is 
no possibility of a higher rating for this disability.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  As noted above, 
the veteran did not show any active lesions of the most 
recent examination.  There have been no recent 
hospitalizations or other type of treatment that would be 
disruptive the veteran's ability to work.  Moreover, the 
veteran has not shown that his symptoms are productive of 
marked interference with his employment.  In view of the 
foregoing, consideration of an extraschedular rating is not 
warranted at this time.  


ORDER

Entitlement to a higher evaluation in excess of 10 percent 
for perifolliculitis is denied.  

Entitlement to a separate 10 percent rating for tender scars 
on the scalp is granted subject to regulations applicable to 
the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

